Citation Nr: 1734666	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-27 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome.

2.  Entitlement to service connection for left elbow medial epicondylitis (left elbow disability), to include as secondary to service-connected left hand scar.

3.  Entitlement to service connection for left shoulder acromioclavicular degenerative joint disease (left shoulder disability), to include as secondary to service-connected left hand scar.

4.  Entitlement to service connection for left hand arthritis, to include as secondary to service-connected left hand scar.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. 1151 for cervical spine degenerative disc disease (cervical spine disability).

6.  Entitlement to compensation under the provisions of 38 U.S.C.A. 1151 for a left lower extremity nerve condition.

7.  Entitlement to compensation under the provisions of 38 U.S.C.A. 1151 for a sleep disorder.

8.  Entitlement to compensation under the provisions of 38 U.S.C.A. 1151 for depression.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1980 to August 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran waived RO review of evidence submitted since the most recent RO adjudicative decision.  A hearing transcript has been associated with the record.  

The issues of compensation under the provisions of 38 U.S.C.A. 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's carpal tunnel syndrome is not shown to be etiologically related to his military service or his service-connected left hand scar.

2.  The Veteran's left elbow disability is not shown to be etiologically related to his military service or his service-connected left hand scar.

3.  The Veteran's left shoulder disability is not shown to be etiologically related to his military service or his service-connected left hand scar

4.  The Veteran does not have left hand arthritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

4.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  The Board's own review does not reveal any prejudicial defects in VA's efforts to notify and assist in this appeal.

Merits of the Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 	 § 3.310 (a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 	 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310 (b).

Left Hand Carpal Tunnel Syndrome

The Veteran seeks service connection for left hand carpal tunnel syndrome, which he contends manifested from an in-service self-inflicted pellet gunshot wound to his left hand.  For the reasons below, the Board finds that service connection is not warranted.

Service treatment records (STRs) document the Veteran's self-inflicted pellet gunshot wound to his left hand.  A December 1981 record shows that the pellet was removed and the Veteran was treated for an open wound.  It was noted that the Veteran had swelling to the inside of his left palm and the outer side of the left hand.  The Board notes that there is no separation examination of record as the Veteran declined to have one.  However, the Veteran's STRs are silent for reported residuals of the gunshot wound, to include symptomatology or clinical findings of carpal tunnel syndrome.

Post service treatment records show that the Veteran reported left hand pain and intermittent numbness more than 20 years after service.  In 2008, the Veteran had minimal symptoms of carpal tunnel syndrome.  He underwent an electromyography (EMG) in August 2009, which revealed "mild to moderately severe bilateral, right greater than left, distal median neuropathies at the wrist consistent with carpal tunnel syndrome."  In February 2010, he underwent carpal tunnel release surgery.

At an August 2008 VA examination of the left hand, the Veteran reported pain and stiffness involving both hands.  He did not report any specific complaints of the left hand since the injury.  The Veteran underwent a VA examination in July 2010 to determine the etiology of his left hand carpal tunnel syndrome.  The examiner reviewed the evidence of record and noted the Veteran's in-service pellet gun injury to the left hand.  The examiner further noted that the Veteran had a scar from the pellet gun injury, and bilateral nerve damage in his wrists, with the right being more severe than the left; however, he determined that the Veteran's current symptoms were not consistent with the area of injury to his mid-palm.  The examiner opined that the Veteran's left hand carpal tunnel syndrome was not directly caused by or permanently aggravated by his left hand pellet gun injury.  He reasoned that the Veteran did not have any left hand symptoms which required treatment for over 25 years.  He further found that the distribution of his left hand carpal tunnel syndrome is not consistent with an injury to the mid-palm or the fourth metacarpal, but is consistent with an injury to the nerve in his left wrist.  Upon consideration of the evidence, to include the presence of bilateral carpal tunnel syndrome, the examiner concluded that Veteran's current left hand carpal tunnel syndrome was not caused by service, to include the in-service pellet gun injury.

The Board notes that in December 2010, the Veteran underwent another VA examination by the same July 2010 physician.  Although this examination noted the Veteran's left hand carpal tunnel syndrome, the VA examiner did not provide another opinion regarding its etiology because his previous opinion had not changed.

After careful review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for carpal tunnel syndrome.  The Board accepts the medical evidence of record, to include the July 2010 VA medical opinion, as fully persuasive evidence on the medical nexus question.  See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusions reached.).  The examiner based his opinion upon examination of the evidence and the Veteran and there are no contradictory medical opinions to the July 2010 VA examiner's conclusion other than the statements of the Veteran himself.  While the Veteran is certainly competent to describe the extent of any current symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to offer an opinion as to the etiology of his left hand carpal tunnel syndrome.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In reaching its determination, the Board has considered the Veteran's contention that service connection is warranted for left hand carpal tunnel syndrome, to include the April 2017 Board hearing testimony and the medical research article regarding hand and wrist pain/injury provided by the Veteran.  The research article discusses hand and wrist pain injury; however, it does not support a finding that the Veteran's left hand carpal tunnel syndrome is related to service, namely his pellet gunshot injury to his left hand.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left hand carpal tunnel syndrome. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. 49.  Therefore, service connection for left hand carpal tunnel syndrome is denied.

Left Hand Arthritis 

The Veteran seeks service connection for left hand arthritis, which he contends manifested from an in-service self-inflicted pellet gunshot wound to his left hand.  As the Veteran does not have a current diagnosis of arthritis, service connection is not warranted.

As discussed above, STRs show treatment for the in service self-inflicted left hand pellet gunshot wound.  However, STRs are silent for reported residuals of the gunshot wound, to include symptomatology or clinical findings of left hand arthritis.  Further, post-service treatment records do not show that the Veteran has arthritis of the left hand.

The Veteran underwent a VA examination in August 2008 to determine the etiology of a left hand condition.  During this examination, the Veteran reported that after his military service he was in "a few fights causing injury to both hands, specifically the left index finger."  He denied any recurrent injury to his left palm.  X-ray results of his left hand were normal.

The July 2010 VA examiner determined that the Veteran had carpal tunnel syndrome and syndrome and did not diagnose the Veteran with left hand arthritis.  Similarly, the same VA examiner evaluated the Veteran in December 2010 and reported that the Veteran does not have arthritis/degenerative changes of his hands as X-rays revealed no evidence of arthritis in the Veteran's hands.  The VA examiner noted an old mild deformity at the distal end of proximal phalanx of his index finger.  The Board notes that this finding is consistent with the Veteran's July 2010 report of post-service fights which caused injury to his left index finger.

As the Veteran does not have diagnosis of left hand arthritis, there is no current disability and the first element of service connection has not been met.  Therefore, service connection must be denied.  There is no evidence of a left hand arthritis at any time relevant to the appellate period.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Elbow

The Veteran contends that his left elbow disability is caused by a left hand condition.  The Board notes that the only service-connected left hand condition is a scar on the palm.  For the reasons below, the Board finds that service connection is not warranted.

The Veteran is diagnosed with left elbow medial epicondylitis and he is service-connected for a left hand scar; therefore the first element and second elements of secondary service connection are met.  As such, the Board must determine whether the left elbow disability is proximately due to or the result of the service-connected left hand scar.

After reviewing the entire record, the Board finds against the claim for entitlement to service connection for a left elbow disability.  Service treatment records are silent for complaints, treatment or diagnosis of a left elbow disability.  Further, post-service VA treatment records do not show complaints of left elbow pain until April 2010, after the Veteran's February 2010 carpal tunnel release surgery.  The April 2010 VA treatment records notes that the Veteran was doing vigorous post-surgery exercises with maximum tension on gripping a plastic hand grip exercise machine.  It was recommended that he stop the vigorous exercises as the exercises were believed to be the etiology of the epicondylitis.

A December 2010 VA examination report notes the Veteran's April 2010 complaint of left elbow pain.  The examiner confirmed the diagnose of left elbow epicondylitis and opined that it was not caused or aggravated by the service-connected scar.  The examiner noted that the scar was well healed with no symptoms.  The examiner further noted that the Veteran's significant cervical disc disease may be contributing to the Veteran's current left upper extremities pain symptoms, in addition to his left carpal tunnel syndrome.

After careful review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for a left elbow disability secondary to service connected left hand scar.  The Board accepts the medical evidence of record, to include the December 2010 VA medical opinion, as fully persuasive evidence on the medical nexus question.  The examiner based his opinion upon examination of the evidence and the Veteran, and there are no contradictory medical opinions to the December 2010 VA examiner's conclusion other than the statements of the Veteran himself.  The evidence shows that the left elbow pain, diagnosed as epicondylitis, was a result of his vigorous post-carpal tunnel release surgery exercises.  The evidence does not support a finding that his left elbow epicondylitis was caused or aggravated by the left hand scar.

Accordingly, the Board denies entitlement to service connection for a left elbow disability, to include as secondary to a service-connected left hand scar.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder

The Veteran contends that his left shoulder disability is caused by his service-connected left hand condition, which is a scar on the left palm.  For the reasons below, the Board finds that service connection is not warranted.

The Veteran is diagnosed with acromioclavicular degenerative arthritis of the left shoulder and as indicated above, he is service-connected for a left hand scar; therefore the first element and second elements of secondary service connection are met.  As such, the Board must determine whether the left shoulder disability is proximately due to or the result of the service-connected left hand scar.

After reviewing the entire record, the Board finds against the claim for entitlement to service connection for a left shoulder disability.  Service treatment records are silent for complaints, treatment or diagnosis of a left shoulder disability.  Post-service VA treatment records show an August 2009 complaint of left hand/wrist pain that radiates toward the left shoulder.  As previously discussed, an August 2009 EMG revealed that the Veteran had carpal tunnel syndrome.  An August 2009 X-ray shows that the Veteran had acromioclavicular joint disease.  A March 2010 VA treatment record notes the Veteran's report that he slipped in the bathtub and caught himself on his left shoulder.

The Veteran underwent a VA examination in December 2010 to determine the etiology of his left shoulder disability.  Upon examination of the record and the Veteran, the examiner opined that the Veteran's left shoulder disability was not caused or aggravated by his service-connected left hand scar.  In rendering his opinion, the examiner noted that the Veteran's left hand scar was well-healed without symptoms or evidence of treatment.  The examiner noted that the Veteran's significant cervical disc disease may be contributing to the Veteran's current left upper extremities pain symptoms, which would include his left shoulder pain.

The Board accepts the medical evidence of record, to include the December 2010 VA medical opinion, as fully persuasive evidence on the medical nexus question.  The examiner based his opinion upon examination of the evidence and the Veteran, and there are no contradictory medical opinions to the December 2010 VA examiner's conclusion other than the statements of the Veteran himself.  The evidence does not support a finding that his left shoulder arthritis was caused or aggravated by the left hand scar.

The Board notes that the Veteran's left shoulder arthritis did not manifest to a degree of 10 percent disabling or more within one year after separation from active duty; therefore presumptive service connection is also not warranted.

Accordingly, the Board denies entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected left hand scar.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left hand carpal tunnel syndrome is denied.

Service connection for a left elbow disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a left hand disability is denied.

 
REMAND

The Veteran asserts that he has developed additional disabilities as a result of VA carpal tunnel release surgery on February 19, 2010.  He asserts that he developed additional disabilities from the carpal tunnel syndrome release surgery, to include nerve pain in the left leg, cervical nerve pain, a sleep disorder and depression.  However, before addressing the merits of the section 1151 claim, the Board finds that additional development of the evidence is required.

In this regard, VA treatment records dated before, during, and after the time of the Veteran's VA surgery on February 19, 2010, do not include a complete copy of any signed informed consent.  Signature consent is required for all VA diagnostic and therapeutic treatments or procedures that require the use of sedation, such as the VA carpal tunnel release surgery the Veteran underwent on February 19, 2010.  See 38 C.F.R. § 17.32 (d) (2016).  Although a January 2010 VA treatment note indicates that "the full consent document can be accessed through Vista imaging", a copy is not of record.  Therefore, this case is being remanded in order to obtain a copy of the signed, complete informed consent form on Vista imaging for the February 19, 2010 carpal tunnel release surgery.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure a copy of the Veteran's signed, complete informed consent for the carpal tunnel release surgery performed by VA on February 19, 2010.  All attempts to secure this signed informed consent form, and any response received, should be documented in the claims file.  If no signed informed consent is available, a response to that effect is required and should be documented in the file.

2.  After any additional records are associated with the claims file, the AOJ should secure a new VA medical opinion in connection with the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151. The claims files must be made available to the VA examiner for review.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.

The VA examiner must answer the following questions, directly as phrased: 

a) Were any of the Veteran's additional disabilities of cervical spine degenerative disc disease, left lower extremity nerve condition, sleep disorder or depression caused by or made worse from the VA carpal tunnel release surgery performed on February 19, 2010?

b) If any of the Veteran's additional disabilities of cervical spine degenerative disc disease, left lower extremity nerve condition, sleep disorder or depression were caused by or made worse from the VA carpal tunnel release surgery performed on February 19, 2010, then did any additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during the surgery? 

c)  If any of the Veteran's additional disabilities of cervical spine degenerative disc disease, left lower extremity nerve condition, sleep disorder or depression were caused by or made worse from the VA carpal tunnel release surgery performed on February 19, 2010, then notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was any additional cervical spine degenerative disc disease, left lower extremity nerve condition, sleep disorder or depression a reasonably foreseeable outcome or surgical complication of the VA surgery performed on February 19, 2010?

In rendering these opinions, the VA examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disabilities of cervical spine degenerative disc disease, left lower extremity nerve condition, sleep disorder or depression to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms of record.

d)  Would a reasonable person in the Veteran's situation have proceeded with the February 19, 2010 VA carpal tunnel release surgery, even if advised of the risk that he could suffer from cervical spine degenerative disc disease, left lower extremity nerve condition, sleep disorder or depression as a result of that surgery?  In rendering this opinion, the VA examiner should discuss the medical consequences of proceeding with the February 19, 2010 VA carpal tunnel release surgery, versus the Veteran foregoing this surgery, which are primary factors to evaluate whether a reasonable person would have proceeded with the surgery.  In this regard, a physician's failure to advise a veteran of a foreseeable risk may be considered a minor, immaterial deviation if it is determined that a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.

3.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claims on appeal.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


